Do eo nN DA A BR WwW Ne

ww HN hw bw bw WB ROR wm ee i ei a ea i
os NHN NH SP WwW HN SE SCS Oo PT HNN NH SS WY NY KS

’ District of Arizona

~ Case 2:21-cr-00345-DJH

Document 8 Filed 05/07/21 Page 1 of 10

 

GLENN B. McCORMICK
Acting United States Attorn

Ww

WILLIAM G. VOIT
Assistant U.S. Attorne

 

DISTRICT OF ARIZONA
¥ sgh Vom erry
Arizona State Bar No. 0258

Two Renaissance Square

LODGED
COPY

FILED
RECEIVED

MAY 07 2021

CLERK U $ DISTRICT COURT

 

40 N. Central Ave., Suite 1800

Phoenix, Arizona 85004
Telephone: 602-514-7500

Email: William. Voit@usdoj.gov

COREY R. AMUNDSON
Chief, Public Integrity Section

Criminal Division, U.S. Department of Justice

ROSALEEN O’GARA
Arizona State Bar No. 029512

Email: Rosaleen.O’Gara2@usdoj.gov

NICOLE LOCKHART
Texas State Bar No. 24089271
Email: Nicole.Lockhart@usdo
Trial Attorneys, Public

J. 20V
tegrity Section

Criminal Division, U.S. Department of Justice

1331 F St. NW
Washington, DC 20005
Telephone: 202-514-1412
Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

United States of America, No. CR-21-00345-PHX-DJH
Plaintiff,
PLEA AGREEMENT
VS.
Anthony Obert Barry,
Defendant.

 

 

 

Plaintiff, the United States of America, and the defendant, ANTHONY OBERT

BARRY, hereby agree to dispose of this matter on the following terms and conditions:

1. PLEA

The defendant will plead guilty to Count One of the Information charging the
of 52 United States Code (U.S.C.) §§30114(b) and
30109(d)(1)(A)(i), Unlawful Conversion of Campaign Funds, a Class D felony offense.

defendant with a violation

 
"Oo co -~] NO A FP Ww to mI

ao ss OHO Uh SR wll UCU OlUlUlUNCOUCClUlUmwOUULS UNO OC ROW Dk

 

Case 2:21-cr-00345-DJH Document 8 Filed 05/07/21 Page 2 of 10

2. MAXIMUM PENALTIES
a. A violation of 52 U.S.C, §§ 30114(b) and 30109(d)(1)(A)@ is punishable by
amaximum fine of $250,000; a maximum term of imprisonment of 5 years; or both; and a
term of supervised release of up to 3 years. A maximum term of probation is 5 years. |
b. According to the Sentencing Guidelines issued pursuant to the Sentencing
Reform Act of 1984, the Court shall order the defendant to: .
(1) make restitution to any victim of the offense pursuant to 18 U.S.C.
§ 3663 and/or 3663A, unless the Court determines that restitution would not be
appropriate; | .
(2) pay afine pursuant to 18 U.S.C. § 3572, unless the Court finds that a
fine is not appropriate;
(3) serve aterm of supervised release when required by statute or when a

sentence of imprisonment of more than one year is imposed (with the understanding that

_the Court may impose a term of supervised release in all other cases); and

(4) pay upon conviction a $100 special assessment for each count to

which the defendant pleads guilty pursuant to 18 U.S.C. § 3013.
c. The Court is required to consider the Sentencing Guidelines in determining
the defendant’s sentence. However, the Sentencing Guidelines are advisory, and the Court
is free to exercise its discretion to-impose any reasonable sentence up to the maximum set

by statute for the crime(s) of conviction, unless theré are stipulations to the contrary that

the Court accepts.
3. AGREEMENTS REGARDING SENTENCING
a. Recommendation: Acceptance of Responsibility. Ifthe defendant makes full

 

and complete disclosure to the U.S. Probation Office of the circumstances surrounding the
defendant’s commission of the offense, and if the defendant demonstrates an acceptance
of responsibility for this offense up to and including the time of sentencing, the United
States will recommend a two-level reduction in the applicable Sentencing Guidelines

offense level pursuant to U.S.S.G. § 3E1.1(a). Ifthe defendant has an offense level of 16

-2-

 

 
i

 

Case 2:21-cr-00345-DJH Document 8 Filed 05/07/21 Page 3 of 10

or more, the United States will move the Court for an additional one-level reduction in the
applicable Sentencing Guidelines offense level pursuant to U.S.S.G. § 3E1.1(b).

b. Recommendation: Sentence Not to Exceed Middle of Guidelines Range.
Pursuant to Fed. R. Crim. P. 11(c)(1)(B), the United States will recommend that the
defendant’s sentence not exceed the middle of the sentencing range as calculated under
U.S.S.G. § 1B1.1(a). Nothing in this agreement shall preclude the defendant from moving
for a downward departure, variance, or lower sentence, or the court from imposing a lower
sentence,

Cc. Non-Binding Recommendations. The defendant understands that

recommendations are not binding on the Court. The defendant further understands that the

defendant will not be permitted to withdraw the guilty plea if the Court does not follow a
recommendation.

d. Restitution, Pursuant to 18 U.S.C. § 3663 and/or 3663A, the defendant
specifically agrees to pay full restitution, regardless of the resulting loss amount, in an
amount no less than $115,500, but in no event more than $130,000, to all victims directly
or proximately harmed by the defendant's “relevant conduct,” including conduct pertaining
to any dismissed counts or uncharged conduct, as defined by U.S.S.G. § 1B1.3, regardless
of whether such conduct constitutes an “offense” under 18 U.S.C. §§ 2259, 3663 or 3663A.
The defendant understands that such restitution will be included in the Court’s Order of
Judgment and that an unanticipated restitution amount will not serve as grounds to
withdraw the defendant’s guilty plea or to withdraw from this plea agreement.

e. Assets_and Financial Responsibility. The defendant shall make a full
accounting of all assets in which the defendant has any legal or equitable interest. The
defendant shall not (and shall not aid or abet any other party to) sell, hide, waste, spend, or
transfer any such assets or property before sentencing, without the prior approval of the
United States (provided, however, that no prior approval will be required for routine, day-
to-day expenditures), The defendant also expressly authorizes the United States Attorney’s

Office to immediately obtain a credit report as to the defendant in order to evaluate the

-3-

 

 
Oo oF ~J GD A BR WH WN eH

NM NS WH Bw NH KH NR BR RO
aon DA OU FSF W NM FP SO CO Oo HD DH AH Ee WD HOF GS

 

Case 2:21-cr-00345-DJH Document 8 Filed 05/07/21 Page 4 of 10

defendant’s ability to satisfy any financial obligation imposed by the Court. The defendant
also shall make full disclosure of all current and projected assets to the U.S. Probation
Office immediately and prior to the termination. of the defendant’s supervised release or
probation, such disclosures to be shared with the U.S. Attorney’s Office, including the
Financial Litigation Unit, for any purpose. Finally, the defendant shall participate in the
Inmate Financial Responsibility Program to fulfill all financial obligations due and owing
under this agreement and the Jaw.
4, AGREEMENT TO DISMISS OR NOT TO PROSECUTE

eh The United States Attorneys’ Office for the District of Arizona shall not
prosecute the defendant for any offenses committed by the defendant, and known by the.
United States, in connection with the conversion of campaign contributions charged in the
Information.

b, This agreement does not, in any manner, restrict the actions of the United
States in any other district or bind any other United States Attorney’s Office.

5. COURT APPROVAL REQUIRED; REINSTILTUTION OF PROSECUTION

a. If the Court, after reviewing this plea agreement, concludes that any
provision contained herein is inappropriate, it may reject the plea agreement and give the
defendant the opportunity to withdraw the guilty plea in accordance with Fed. R. Crim. P.
11(c)(5).

b. If the defendant’s guilty plea or plea agreement is rejected, withdrawn,
vacated, or reversed at any time, this agreement shall be null and void, the United States
shall be free to prosecute the defendant for all crimes of which it then has knowledge and
any charges that have been dismissed because of this plea agreement shall automatically
be reinstated. In such event, the defendant waives any and all objections, motions, and
defenses based upon the Statute of Limitations, the Speedy Trial Act, or constitutional
restrictions in bringing later charges or proceedings. The defendant understands that any

statements made at the time of the defendant’s change of plea or sentencing may be used

 

 
0 CO WY A WM FF WwW NH YE

. N WN NB NM RO Re HOS SE St OO SO Sl
RPRRRRSERBRFSE UB BAA BDRBEHEE GS

 

Case 2:21-cr-00345-DJH Document 8 Filed 05/07/21 Page 5 of 10

against the defendant in any subsequent hearing, trial, or proceeding subject to the
limitations of Fed. R. Evid. 410.
6. WAIVER OF DEFENSES AND APPEAL RIGHTS

The defendant waives (1) any and all motions, defenses, probable cause
determinations, and objections that the defendant could assert to the indictment or
information; and (2) any right to file an appeal, any collateral attack, and any other writ or
motion that. challenges the conviction, an order of restitution or forfeiture, the entry of
judgment against the defendant, or any aspect of the defendant's sentence, including the
manner in which the sentence is determined, including but not limited to any appeals under
18 U.S.C. § 3742 (sentencing appeals) and motions under 28 U.S.C. §§ 2241 and 2255
(habeas petitions), and any right to file a motion for modification of sentence, including
under 18 U.S.C. § 3582(c), This waiver shall result in the dismissal of any appeal,
collateral attack, or other motion the defendant might file challenging the conviction, order
of restitution or forfeiture, or sentence in this case, This waiver shall not be construed to
bar an otherwisé-preserved claim of ineffective assistance of counsel or of “prosecutorial
misconduct” (as that term is defined by Section II.B of Ariz. Ethics Op. 15-01 (2015)).
7. DISCLOSURE OF INFORMATION

a. The United States retains the unrestricted right to provide information and

‘make any and all statements it deems appropriate to the U.S. Probation Office and to the

Court in connection with the case.

b. Any information, statements, documents, and evidence that the defendant
provides to the United States pursuant to this agreement may be used against the defendant
at any time.

C. The defendant shall cooperate fully with the U.S. Probation Office. Such
cooperation shall include providing complete and truthful responses to questions posed: by
the U.S, Probation Office including, but not limited to, questions relating to:

(i) criminal convictions, history of drug abuse, and mental illness; and

 

 
Oo co ns DH Om HRW Ww eS

, Nw Nk BO ORD OR ORO ea sp gt

 

Case 2:21-cr-00345-DJH Document 8 Filed 05/07/21 Page 6 of 10

(2) financial information, including present financial assets or liabilities
that relate to the ability of the defendant to pay a fine or restitution,
8, FORFEITURE, CIVIL, AND ADMINISTRATIVE PROCEEDINGS
Nothing in this agreement shall ‘be construed to protect the defendant from
administrative or civil forfeiture proceedings or prohibit the United States from proceeding
with and/or initiating an action for civil forfeiture. Pursuant to 18 U.S.C. § 3613, all
monetary penalties, including restitution imposed by the Court, shall be due immediately
upon judgment, shall be subject to immediate enforcement by the United States, and shall
be submitted to the Treasury Offset Program so that any federal payment or transfer of
retumed property the defendant receives may be offset and applied to federal debts (which
offset will not.affect the periodic payment schedule), If the Court imposes a schedule of
payments, the schedule of payments shall be merely a schedule of minimum payments and
shall not be a limitation on the methods available to the United States to enforce the
judgment.
9. ELEMENTS
Unlawful Conversion of Campaign Funds
52 U.S.C. §§ 30114(b) and 30109(d)(1)(A)@
Between on or about October 1, 2018, and June 17, 2019, in the District of Arizona
and elsewhere:
1. The defendant knowingly and willfully converted to personal use
2. A contribution accepted by a candidate, or a donation received by an

individual as support for activities of the individual as a holder of federal —

office
3. In an amount aggregating $25,000 or more during a calendar year.
10. FACTUAL BASIS
a, The defendant admits that the following facts are true and that if this matter

were to proceed to trial the United States could prove the following facts beyond a

’ reasonable doubt:

 

 
Ow eT DH A RW HY

BODO ee a a a

 

Case 2:21-cr-00345-DJH Document 8 Filed 05/07/21 Page 7 of 10

Between October 1, 2018, and June 17, 2019, in the District of
Arizona and elsewhere, I knowingly and willfully converted to
my personal use contributions accepted by a candidate and
donations received by an individual as support for activities of

the individual as a holder of federal office. During that time
period, Iserved as a deputy campaign manager and consultant

or U.S. Congresswoman and later U.S. Senator Martha
MeSally, who was a candidate for, and Jater appointed to serve
in, the United States Senate.

I misused my position to fraudulently direct that excess
paynients of campai n funds be made to me, over and above
he amounts to which I was entitled for my salary. As a result
the excess payments were disbursed to my potsonal financia
account. I used the unlawfully converted funds to fulfill my
personal commitments, obligations, and expenses, including
recreational activities, which existed irrespective of the

candidate’s election campaign.

The total amount of the unlawfully converted funds during this
time period, for which I also acknowledge I owe restitution, is
no less than $115,500, an amount that aggregates to $25,000 or
more during a calendar year.

b. The defendant shall swear under cath to the accuracy of this statement and,
if the defendant should be called upon to testify about this matter in the future, any
intentional material inconsistencies in the defendant’s testimony may subject the defendant
to additional penalties for perjury or false swearing, which may be enforced by the United
States under this agreement.

APPROVAL AND ACCEPTANCE OF THE DEFENDANT

1 have read the entire plea agreement with the assistance of my attorney. I
understand each of its provisions and I voluntarily agree to it.

I have discussed the case and my constitutional and other rights with my attorney.
I understand that by entering my plea of guilty I shall waive my rights to plead not guilty,
to trial by jury, to confront, cross-examine, and compel the attendance of witnesses, to
present evidence in my defense, to remain silent and refuse to be a witness against myself
by asserting my privilege against self-incrimination, all with the assistance of counsel, and
to be presumed innocent until proven guilty beyond a reasonable doubt.

I agree to enter my guilty plea as indicated above on the terms and conditions set

forth in this agreement.

 

 
NY bw PO NH wD DO BD DR RDO
etd AA Fk YD NM SY BG he we IH BR WN HE SG

oO Cc NN A BR Be wo

 

Case 2:21-cr-00345-DJH Document 8 Filed 05/07/21 Page 8 of 10

I have been advised by my attorney of the nature of the charges to which I dm
entering my guilty plea, I have further been advised by my attorney of the nature and range
of the possible sentence and that my ultimate sentence shall be determined by the Court
after consideration of the advisory Sentencing Guidelines.

My guilty plea is not the result of force, threats, assurances, or promises, other than
the promises contained in this agreement. I voluntarily apree to the provisions of this
agreement and I agree to be bound according to its provisions.

I understand that if I am granted probation or placed on supervised release by the
Court, the terms and conditions of such probation/supervised release are subject ‘to
modification at any time, I further understand that if J violate any of the conditions of my
probation/supervised release, my probation/supervised release may be revoked and upon
such revocation, notwithstanding any other provision of this agreement, I may be required
to serve aterm of imprisonment or my sentence otherwise may be altered.

This written plea agreement, and any written addenda filed as attachments to this
plea agreement, contain all the terms and conditions of the plea. Any additional
agreements, if any such agreements exist, shall be recorded in a separate document and
may be filed with the Court under seal; accordingly, additional agreements, if any, may not
be in the public record.

I further agree that promises, including any predictions as to the Sentencing
Guideline range or to any Sentencing Guideline factors that will apply, made by anyone
(including my attorney) that are not contained within this written plea agreement, are null
and void and have no force and effect.

Jam satisfied that my defense attorney has represented me in a competent manner.

if
if
i
it
Ht

-g-

 

 
oO. Oo SA tT SF WW He

BPNRRRRRBEBSE REAR ABRE SHE S

 

Case 2:21-cr-00345-DJH Document 8 Filed 05/07/21 Page 9 of 10

I fully understand the terms and conditions of this plea agreement. J am not now
using or under the influence of any drug, medication, liquor, or other intoxicant or
depressant that would impair my ability to fully understand the terms and conditions of this

plea agreement.

 

Mar 18, 2021 ip) Be
Anthony ea OEE
DATE ANTHONY OBERT BARRY

Defendant

APPROVAL OF DEFENSE COUNSEL

I have discussed this case and the plea agreement with my client in detail and have
advised the defendant of all matters within the scope of Fed. R. Crim. P. 11, the
constitutional ‘and other rights of an accused, the factual basis for and the nature of the
offense to which the guilty plea will be entered, possible defenses, and the consequences
of the guilty plea including the maximum statutory sentence possible. I have further
discussed the concept of the advisory Sentencing Guidelines with the defendant. No
assurances, promises, or representations have been given to me or to the defendant by the
United States or any of its representatives that are not contained in this written agreement.
I concur in the-entry of the plea as indicated above and that the terms and conditions set
forth in this agreement are in the best interests of my client. J agree to make a bona fide
effort to ensure that the guilty plea is entered in accordance with all the requirements’ of
Fed. R. Crim. P. 11. |
Mar 18, 2021 Char Chk

DATE CHARITY CLARK
Attomey for Defendant

 

 

 
OW C2 AYA HW BR WwW N- Ee

N Bw BF Dw bw BRO ND BRD RDO OOO ee
ao ~~ NO th BR WY HY YF SCS OHO OO OH ON ltl BUYS OY KS OC

 

Case 2:21-cr-00345-DJH Document 8 Filed 05/07/21 Page 10 of 10

APPROVAL OF THE UNITED STATES

I have reviewed this matter and the plea agreement, I agree on behalf of the United

States that the terms and conditions set forth herein are appropriate and are in the best

interests of justice.

May 5, 2021
DATE

 

Date

GLENN B. McCORMICK
Acting United States Attorney
District of Arizona

COREY R. AMUNDSON
Chief, Public Integrity Section
Criminal Division, U.S. Department of Justice

(
ADisitally signed by WILLIAM VOIT
Jone 2021.05.05 15:07:51 -07°00"

%

WILLIAM G, VOIT
Assistant U.S. Attorney

ROSALEEN O’GARA

NICOLE LOCKHART

Trial Attorneys, Public Integrity Section
Criminal Division, U.S. Department of Justice

 

ACCEPTANCE BY THE COURT

HON. DIANE J. HOUMETEWA
United States District Judge

-1Q-

 
